FILED
                             NOT FOR PUBLICATION                            JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALMA GRISELDA CIFUENTES-                         No. 11-70806
ANGEL,
                                                 Agency No. A098-115-726
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Alma Griselda Cifuentes-Angel, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in part and

dismiss in part the petition for review.

      The BIA did not err in construing Cifuentes’s motion, which she titled a

motion to reopen, as a motion to reconsider because it was based on a change in

the law. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider alleges an error in

fact or law); Membreno v. Gonzales, 425 F.3d 1227, 1229-30 (9th Cir. 2005) (en

banc) (new legal arguments are not new facts); Mohammed v. Gonzales, 400 F.3d

785, 792 (9th Cir. 2005) (BIA properly construed the motion according to its

underlying purpose). Because Cifuentes had filed a prior motion to reconsider, the

BIA did not abuse its discretion in denying her motion as number-barred. See

8 C.F.R. § 1003.2(b)(2) (only one motion to reconsider may be filed).

      We lack jurisdiction to review the BIA’s decision to not exercise its

authority to reopen proceedings sua sponte. See Mejia-Hernandez v. Holder, 633

F.3d 818, 823-24 (9th Cir. 2011). We lack jurisdiction over Cifuentes’s remaining

contentions regarding the merits of her claim because the petition for review is not

timely as to those issues. See 8 U.S.C. § 1252(b)(1); Yepremyan v. Holder, 614

F.3d 1042, 1043 (9th Cir. 2010) (per curiam) (a petition for review must be filed

no later than thirty days following the date of the final order of removal).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                   11-70806